 194325 NLRB No. 23DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1For the reasons stated by the judge, we agree that the Respondentmeets the Board™s discretionary standards for asserting jurisdiction
over it.2We have modified the judge™s recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).3While not dispositive to our analysis, we note that the Respond-ent incorrectly argues that West Dixie was dissolved as a corporate
entity after the unfair labor practice charge was filed in this case.
Rather, the corporation dissolved on August 26, 1994, and the
charge was filed on October 31, 1994. Similarly, the Respondent in-
correctly asserts that it was an active corporation as of the ‚‚date of
the alleged complaint.™™ On the contrary, the original complaint
against the Respondent issued in February 1995, during the period
of West Dixie™s corporate dissolution. After West Dixie reemerged
as a corporation in October 1995, the complaint was twice amended
to name the Paolicellis personally as respondents.4We note that the issue of the Paolicellis™ personal liability mayhave considerable practical significance in this case. As found by the
judge, the Respondent West Dixie Enterprises, Inc., an electrical
contracting business, existed as a corporation when all but one of
the 8(a)(1) and (3) violations occurred in July and August 1994.
(The remaining 8(a)(1) violation occurred in September 1994). On
August 26, 1994, West Dixie was administratively dissolved as a
corporation under Florida law because it failed to file an annual re-
port. As discussed more fully below, after this dissolution, thePaolicellis continued to operate their electrical contracting business
under the name of the Respondent. However, it was not until Octo-
ber 25, 1995, after the unfair labor practice charge and initial com-
plaint were filed, that West Dixie was reinstated as a corporation
under Florida law. Following this reinstatement, West Dixie has ex-
isted as a shell corporation and has not operated as a business.5This test was based on the two-pronged analysis the Tenth Cir-cuit Court of Appeals applied in NLRB v. Greater Kansas City Roof-ing, 2 F.3d 1047 (1993).Carole Ann Paolicelli, Paul Paolicelli, and CaroleAnn and Paul Paolicelli and West Dixie Enter-
prises, Inc., Alter Egos, and a Single Employer
and International Brotherhood of ElectricalWorkers Local Union 728. Case 12ŒCAŒ16716November 8, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn December 16, 1996, Administrative Law JudgeD. Barry Morris issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has consideredthe decision and record in light of the exceptions and
briefs and has decided to affirm the judge™s rulings,
findings, and conclusions1only to the extent consistentwith this Decision and Order, and to adopt the rec-
ommended Order as modified.2The judge found that the Respondent violated Sec-tion 8(a)(3) by refusing to hire John Ranken, David
Svetlick, and Roger Whetstone. The judge also found
that the Respondent violated Section 8(a)(1) by unlaw-
fully interrogating employees about their union mem-
bership, creating the impression of surveillance, pro-
hibiting employees from discussing the Union, and
threatening to assign union supporters more onerous
duties. We adopt pro forma these findings, to which
the Respondent did not except.The judge further found that the Respondent™s presi-dent and owner, Carole Ann Paolicelli, and her hus-
band Paul PaolicelliŠwho oversaw the daily operation
of the Respondent, West Dixie Enterprises, Inc., and
held himself out as its ownerŠwere alter egos of, and
a single employer with the Respondent. Citing
Weldment Corp., 275 NLRB 1432, 1433 (1985), thejudge found that, as alter egos, the Paolicellis were in-
dividually liable for remedying West Dixie™s unfair
labor practices, including any make-whole remedy.
The judge premised this personal liability on Carole
Ann Paolicelli™s ownership and (as to Paul) actual
operational control of the Respondent, and on the fact
that they intermingled their finances with those of the
Respondent. Id. See also O™Neill, Ltd., 288 NLRB1354, 1356 (1988), enfd. 965 F.2d 1522, 1530Œ1531
(9th Cir. 1992).The Respondent excepts. Although it does not dis-pute the corporation™s liability, the Respondent arguesthat the Paolicellis should not be held personally liablefor remedying the violations. The Respondent argues
that an alter ego findingŠand the resultant imposition
of personal liability on the PaolicellisŠis inappropriate
here since it is premised solely on the corporation™s
failure to file an annual report, an oversight that was
remedied immediately upon discovery.3The Respond-ent additionally asserts that the imposition of personal
liability is contrary to Florida law concerning corpora-
tions. In this regard, the Respondent argues that Flor-
ida statute 607.1421(4) imposes personal liability on
directors, officers, or agents only where they had ac-
tual knowledge of the dissolution when it occurred.
The Respondent argues that the Paolicellis lacked this
knowledge.4For the following reasons, we reject the Respond-ent™s arguments and find that personal liability should
be imposed on the Paolicellis to remedy the unfair
labor practices. We do so, however, on legal bases dif-
ferent from those the judge relied on.1. Subsequent to Weldment, supra, and the othercases on which the judge relied, the Board reexamined
the circumstances under which it would ‚‚pierce the
corporate veil™™ and impose personal liability on a re-
spondent corporation™s shareholders or other individ-
uals otherwise shielded by its corporate form. In WhiteOak Coal, 318 NLRB 732 (1995), the Board adopteda two-part test for determining when personal liability
would be imposed on shareholders for unfair labor
practices committed by their corporations.5Specifi-cally, the Board held that it would pierce the corporate
veil and impose such liability when: ‚‚(1) the share-VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00194Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 195WEST DIXIE ENTERPRISES6Among the specific factors the Board said it would considerunder the first prong were:(1) whether the corporation is operated as a single entity; (2) the
commingling of funds and other assets; (3) the failure to main-
tain adequate corporate records; (4) the nature of the corpora-
tion™s ownership and control; (5) the availability and use of cor-
porate assets, the absence of same, or under capitalization; (6)
the use of the corporate form as a mere shell, instrumentality or
conduit of an individual of another corporation; (7) disregard of
corporate legal formalities and the failure to maintain an arm™s-
length relationship among related entities; (8) diversion of the
corporate funds or assets to noncorporate purposes; and, in addi-
tion, (9) transfer or disposal of corporate assets without fair con-
sideration. 318 NLRB at 735 (footnote omitted).7AAA Fire Sprinkler, Inc., 322 NLRB 69, 74 (1996).8The couple were also directors of other corporations found to beWhite Oak Coal™s alter egos.9Subsequently, in AAA Fire Sprinkler, supra, the Board appliedthe White Oak Coal test and reiterated that it would no longer applyan alter ego analysis when assessing whether the corporate veil
should be pierced to reach individuals otherwise protected by its
form. In AAA Fire Sprinkler, the Board imposed personal liabilityon that corporation™s major stockholder and CEO on the basis that
he had created shell corporations to evade the respondent™s obliga-
tions to the union and had exploited the resources of each corpora-
tion for his personal benefit.10Thus, we do not agree with our colleague that the second prongof White Oak Coal requires more evidence than is presented in thiscase. For instance, we do not find it determinative that there is no
evidence that the benefits received by the Paolicellis, i.e., the rental
payments, exceeded the value of personal assets used by them to
conduct the corporation™s business. Such balancing is not required by
White Oak Coal and we find that the diversion of corporate fundsfor personal purposes affecting the discriminatees™ remedial rights
satisfies the second prong.Chairman Gould finds that adherence to the corporate structure inthis case would promote injustice and lead to an evasion of legal ob-
ligations by allowing the Paolicellis to evade their obligations under
the Act. In failing to maintain a separate identity for the corporation,
by using personal assets to service corporate debts and maintain cor-
porate activities, as well as by using corporate property for their own
use, the Paolicellis maintained a direct, personal interest in the oper-
ation, profitability, and cash-flow of the corporation. Thus it was to
the Paolicellis™ personal advantage to refuse to hire union supporters;
an advantage which Paul Paolicelli sought to enhance by informing
a foreman of West Dixie Enterprises that ‚‚he didn™t want to employ
union people™™ and by directly informing discriminatees that ‚‚he
wasn™t hiring at this time.™™ Finally, as noted above, the corporation
has little or no ability to meet its remedial obligations. In such cir-
cumstances, Chairman Gould finds that allowing the Paolicellis to
use the corporate form as a shield to protect themselves from unlaw-
ful conduct performed for their personal benefit, including the un-
lawful conduct engaged in by Paul Paolicelli, would promote injus-
tice and allow an evasion of their legal obligations.holder and corporation have failed to maintain separateidentities; and (2) adherence to the corporate structure
would sanction a fraud, promote injustice, or lead to
an evasion of legal obligations.™™ Id. at 735. In assess-
ing the first prong of this test, the Board stated in
White Oak Coal that it would consider both the degreeto which corporate formalities had been maintained
and the degree to which individual and corporate af-
fairs had been commingled.6As to the second prong,the Board further held that ‚‚the showing of inequity
necessary to warrant the equitable remedy of piercing
the corporate veil must flow from the misuse of the
corporate form.™™ Id. Stated differently, the ‚‚second
prong of the test must have some causal relationship
to the first prong of the test.™™7Applying this test, the Board imposed personal li-ability on the husband and wife owners and officers of
White Oak Coal8because they had misused the cor-porate identities and assets for personal purposes. The
effect of this misuse, the Board found, was to diminish
the ability of the corporate alter egos to satisfy White
Oak Coal™s remedial obligation.9Applying the two-pronged White Oak Coal test tothe facts in this case, we find that the ‚‚corporate veil™™
of Respondent West Dixie should be pierced and the
Paolicellis held jointly and severally liable with it for
remedying the unfair labor practices. Under the first
part of the test, we find ample record evidence that the
Paolicellis failed to maintain the corporate formalities
of West Dixie. Thus, both before and after the August
26, 1994 dissolution of that corporation: the
Paolicellis, on numerous instances, paid the corpora-
tion™s employees with checks drawn on their personal
accounts; Paul Paolicelli made personal loans to thecorporation and used his personal credit cards for cor-porate purchases; and Carole Ann Paolicelli lent her
personal vehicle to employees for corporate use. By
virtue of this conduct, the Paolicellis clearly failed to
maintain an arm™s-length relationship with West Dixie
with the result that ‚‚the personalities and assets of
[West Dixie] and the [Paolicellis] effectively have
been blurred.™™ White Oak Coal, supra, 318 NLRB at735.We further find that the second prong of the WhiteOak Coal test similarly has been satisfied. The recordestablishes that West Dixie corporate funds were used
to pay for Paul Paolicelli™s apartment for approxi-
mately 6 months. This payment constitutes a diversion
of corporate funds whichŠwere the Paolicellis shield-
ed from personal liabilityŠis precisely the type of
fraud, injustice, or evasion of legal obligations that the
White Oak Coal test was designed to prevent. More-over, the evidence reflects that the corporation has lit-
tle or no ability to satisfy its remedial obligation.10Accordingly, applying the White Oak Coal test, wefind that the corporate veil should be pierced and the
Paolicellis held personally liable for remedying the un-
fair labor practices.2. We additionally find, under a second legal theory,that the Paolicellis are personally liable for remedying
the unfair labor practices for the period of West Dix-
ie™s corporate dissolution.From August 26, 1994 until October 25, 1995, WestDixie did not exist as a legal corporation. During this
period, however, the Paolicellis held themselves out as
the corporation by, among other things, continuingVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00195Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11Indeed, in March 1995 ,™™West Dixie Enterprises, Inc.™™ filed ananswer to the initial complaint as such.12This statute provides, in relevant part, that:607.1421. Procedure for and effect of administrative dissolu-
tion(1) If the Department of State determines that one or more
grounds exist under s. 607.1420 for dissolving a corporation, it
shall serve the corporation with written notice of its determina-
tion under s. 607.0504(2) stating the grounds therefor.....(4) A director, officer, or agent of a corporation dissolved pursu-
ant to this section, purporting to act on behalf of the corporation,
is personally liable for the debts, obligations, and liabilities of
the corporation arising from such action and incurred subsequent
to the corporation™s administrative dissolution only if he has ac-
tual notice of the administrative dissolution at the time such ac-
tion is taken; but such liability shall be terminated upon the rati-
fication of such action by the corporation™s board of directors
or shareholders subsequent to the reinstatement of the corpora-
tion under ss. 607.1401-607.14401.13If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™their electrical contracting business as West Dixie En-terprises, Inc., paying employees on West Dixie
checks, bidding for work in the corporation™s name,
and corresponding with contractors as West Dixie. In-
deed, the Paolicellis, who owned and operated the cor-
poration, gave no indication by word or deed that it
had ceased to exist.11In comparable circumstances in Urban Laboratories,308 NLRB 816 (1992), the Board imposed personal li-
ability on individuals who continued to operate a dis-
solved corporation as if that entity still existed. See
also Total Property Services, 317 NLRB 975, 979(1995). Here, because the Paolicellis personally oper-
ated West Dixie Enterprises, Inc. as an ongoing enter-
prise during the period when that corporation did not
legally exist, we find that they are personally liable for
the period of its dissolution.3. Finally, we reject the Respondent™s argument thatthe Paolicellis are not personally liable for remedying
the unfair labor practices based on Florida statute
607.1421(4).12As the Board made clear in White OakCoal, ‚‚personal liability for remedial obligations aris-ing from corporate unfair labor practices under the Na-
tional Labor Relations Act is a question of Federal law
because it arises in the context of a Federal labor dis-pute.™™ 318 NLRB at 734 (emphasis added, footnote
omitted).Further, even were the Florida statute applicable, wefind that on its face it offers the Paolicellis no refuge
from personal liability. The reason for West Dixie™s
dissolution was its failure to file an annual report. As
this obligation rested exclusively with the corporation,
and not the state or any other entity, the Paolicellis asowner, officer, and effective operators of the corpora-
tion cannot claim lack of knowledge; nor, indeed, is
there any record evidence that they were unaware of
the dissolution. Further, assuming arguendo that the
evidence reflects that the Paolicellis had not known of
the dissolution, we note that the Florida statute ex-
pressly provides that owners escape personal liabilityonly upon a showing that the corporation™s board ofdirectors or shareholders ratified their actions follow-
ing reinstatement of the corporation. There is no claim
or evidence that such a ratification occurred in the
present case.Accordingly, we find that Paul and Carole AnnPaolicelli are personally liable with the Respondent
West Dixie Enterprises, Inc. for remedying the above-
referenced 8(a)(1) and (3) violations.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, West
Dixie Enterprises, Inc., Oakland Park, Florida, its offi-
cers, agents, successors, and assigns, and Respondent
Carole Ann Paolicelli and Paul Paolicelli, as individ-
uals, their officers, agents, successors, and assigns,
shall take the action set forth in the Order as modified.Substitute the following for paragraphs 2(b) through(d).‚‚(b) Preserve and, within 14 days of a request,make available to the Board or its agents for examina-
tion and copying, all payroll records, social security
payment records, timecards, personnel records and re-
ports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Within 14 days after service by the Region, postat their facility in Oakland Park, Florida, copies of the
attached notice marked ‚‚Appendix.™™13Copies of thenotice, on forms provided by the Regional Director for
Region 12, after being signed by the Respondents™ au-
thorized representative, shall be posted by the Re-
spondents immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondents to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondents have gone out of business or closed the fa-
cility involved in these proceedings, the Respondents
shall mail, at their own expense, a copy of the notice
to all current and former West Dixie Enterprise, Inc.,
employees employed by the Respondents at any time
since August 5, 1994.(d) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondents have taken
to comply.™™VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00196Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 197WEST DIXIE ENTERPRISESMEMBERHIGGINS, concurring and dissenting.I agree with my colleagues pro forma conclusionsthat the Respondent violated Section 8(a)(1) and (3). I
also agree that, under Urban Laboratories, 308 NLRB816 (1992), Paul and Carole Ann Paolicelli are person-
ally liable for remedying these violations for the period
of August 26, 1994, to October 25, 1995, when West
Dixie Enterprises, Inc. was dissolved as a corporation
under Florida law. Thus, once the corporate entity
ceased to exist, so too did the Paolicellis™ protection
from personal liability. This is particularly true where,
as here, the Paolicellis continued to operate the defunct
corporation without interruption, and without informing
employees, contractors, customers,ŠindeedŠthe
Board, that the corporation had been dissolved. Id. See
also Total Property Services, 317 NLRB 975 (1995).I also agree with the majority that White Oak Coal,318 NLRB 732 (1995), sets forth the appropriate test
for determining whether to ‚‚pierce the corporate veil™™
and hold the Paolicellis personally liable for fully rem-edying the unfair labor practices (i.e., not merely dur-ing the period when West Dixie was defunct). Unlike
my colleagues, however, I find that the Paolicellis are
not liable under White Oak Coal™s two-prong test.Under White Oak Coal, two elements must be satis-fied before individuals will be held liable for a cor-
poration™s unfair labor practices:‚‚(1) there is such unity of interest, and lack of re-spect given to the separate identity of the corpora-
tion by its shareholders, that the personalities and
assets of the corporation and the individual are in-
distinct; and (2) adherence to the corporate formwould sanction a fraud, promote injustice, or lead
to an evasion of legal obligations.™™ 318 NLRB
735. (Emphasis in original.)I assume arguendo that the first prong is satisfied,based on the numerous instances in which the
Paolicellis intermingled their funds with those of cor-
poration. However, the second prong is not satisfied
because the conduct of the Paolicellis did not result in
fraud, injustice, or inequity. To the extent that the
Paolicellis intermingled funds, it was mostly for the
benefit, and not the detriment, of West Dixie. They
used their personal funds to pay West Dixie employ-ees, loaned money to the corporation, and made Carole
Ann Paolicelli™s personal vehicle available for cor-
porate use. While, in so doing, they blurred the distinc-
tions between individuals and the corporation, this did
not result in an injustice necessitating the equitable
remedy of piercing the corporate veil. Cf. White OakCoal; AAA Fire Sprinkler, Inc., 322 NLRB 69 (1996).I recognize that, in one instance, the corporationpaid Paul Paolicellis™ rent for an unspecified 6-month
period in 1994 or 1995. I do not agree, however, that
this single action satisfies White Oak Coal™s secondprong. First, if the rental payment was between August26, 1994, and October 25, 1995, it was at a time whenthe corporation had no legal existence. Second, there
is no showing as to how much was paid in rent. Third,
there is no suggestion that the rental payment was for
any illegal or evasive purpose.Based on all the above, I am unwilling to find thatthis limited benefit to Paul PaolicelliŠwho effectively
ran the corporation without remunerationŠconstitutes
a fraud or a misuse of corporate assets so as to warrant
the piercing of the corporate veil.My colleagues point to the alleged facts that the Re-spondent corporation cannot meet its remedial obliga-
tions, that Paul Paolicelli personally instigated the cor-
porate misconduct, and that the Paolicellis reaped per-sonal advantages from the corporate misconduct. As
discussed below, these points are not dispositive under
White Oak Coal.As to the first point, the inability of a corporationto meet its obligations does not itself provide a basis
for going after the individual assets of shareholders
and officers. Further, as noted above, Respondent Cor-
poration™s apparent lack of assets does not stem from
any plundering by the Paolicellis of corporate assets.
Rather, to the extent that corporate lines were blurred,
the money went substantially in the other direction.As to culpability and the advantages reaped by thePaolicellis, those factors are not even mentioned as
elements in the White Oak Coal tests set forth above.The relevant issue is not whether corporate agents have
instigated misconduct or will be advantaged thereby,
but rather whether there is a basis for the extraordinary
step of piercing the corporate veil. In closely held cor-
porations, it may often be the case that principal stock-
holders instigate the corporate misconduct, and they
may profit therefrom as stockholders. However, under
White Oak, those factors are not a basis for piercingthe corporate veil.Jennifer Burgess-Solomon, Esq., for the General Counsel.Howard Bernstein, Esq., of Staten Island, New York, for theRespondents.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in Miami, Florida, on October 24 and
25, 1996. Upon a charge filed on October 31, 1994, and
amended on February 21, 1995, a complaint was issued on
February 28, 1995, amended on April 11, 1996, and further
amended on August 22, 1996, alleging that Carole Ann
Paolicelli, Paul Paolicelli, and Carole Ann and Paul Paolicelli
and West Dixie Enterprises, Inc., Alter Egos, and a Single
Employer (the Respondents) violated Section 8(a)(1) and (3)
of the National Labor Relations Act, as amended (the Act).
Respondents filed answers denying the commission of the al-
leged unfair labor practices.VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00197Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1All dates refer to 1994 unless otherwise specified.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally, and file briefs. Briefs were filed by General
Counsel and by Respondents on November 26, 1996.Upon the entire record of the case, including my observa-tion of the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent, West Dixie Enterprises, Inc. (West Dixie), aFlorida corporation with an office and place of business lo-
cated in Oakland Park, Florida, has been engaged in business
as an electrical contractor in the construction industry. The
record establishes that during each of the calendar years of
1994 and 1995 West Dixie purchased and received goods
and materials in excess of $50,000 annually from outside the
State of Florida. Respondents contend that the complaint uti-
lized an inappropriate 12-month period to measure annual
purchases. In their brief Respondents maintain that the ‚‚ju-
risdictional prerequisite must exist at the time of the filingof the complaint or within twelve months prior to the date
of filing.™™ At another point in their brief Respondents state,
citing J & S Drywall, 303 NLRB 24, 29Œ30 (1991), that theBoard has approved the use of the ‚‚most recent calendar
year preceding the year of the hearing and decision.™™ As
stated in Reliable Roofing Co., 246 NLRB 716 fn. 1 (1979),citing Mine Workers District 2 (Mercury Mining & Con-struction Corp.), 96 NLRB 1389, 1390Œ1391 (1951), ‚‚theBoard stated that its jurisdictional criteria expressed in terms
of annual dollar volume of business do not literally require
evidentiary data respecting any certain 12-month period of
operation.™™ The complaint was issued on February 28, 1995.
The record shows that the jurisdictional requirements were
met for the calendar years of 1994 and 1995. Accordingly,
I find that Respondent West Dixie is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act. In addition, it has been admitted, and I find, that
International Brotherhood of Electrical Workers Local Union
728 (the Union) is a labor organization within the meaning
of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The FactsWest Dixie operated as an electrical contractor in the Stateof Florida from 1993 until 1995. From August 26, 1994,
until October 25, 1995, the corporation had been administra-
tively dissolved and remained inactive with the Department
of State, Division of Corporations. As of the date of the
hearing West Dixie remained as a shell corporation without
any operating business. Carole Ann Paolicelli has been presi-
dent and owner of West Dixie from August 30, 1993, until
the date of the hearing.Leonard Schlecker, a past employee of West Dixie, ap-peared to me to be a credible witness. He credibly testified
that Carole Paolicelli was at the West Dixie office approxi-
mately 1 week each month but that Paul Paolicelli, her hus-
band, was there almost every day. Schlecker also credibly
testified that he was hired by Paul, that Paul was an owner
of West Dixie, and that Paul paid for office supplies using
his own personal credit card.Salvatore Polera also appeared to me to be a credible wit-ness. He credibly testified that Paul was involved in negotia-
tions involved in awarding West Dixie certain jobs and that
Paul initially represented himself as the ‚‚owner™™ of West
Dixie. Similarly, John Stefanelli, who appeared to me to be
a credible witness, testified that he was hired by Paul and
that Paul represented himself as the ‚‚owner of the busi-
ness.™™Michael McLoughlin, a foreman and admitted supervisorof West Dixie, also appeared to me to be a credible witness.
He was hired in May 19941and was interviewed by Paul,who identified himself as the owner of West Dixie.
McLoughlin credibly testified that Paul told him ‚‚he didn™t
want to employ union people, he had had problems with
them in the past.™™ McLoughlin also credibly testified that
Bobbie Brown, vice president and general manager of West
Dixie, told him:West Dixie was under attack by union people. Thatthree union people had come to the office requesting to
fill out applications for employment. His instruction to
me was to secure an employment application for a gen-
tleman named Al Bennett and to read that application
and indicate to Mr. Brown whether the name James
Weldon appeared on that application as a reference.McLoughlin testified that Bobbie Brown had told him thatthe three people who had come to the shop, Svetlick,
Ranken, and Whetstone, had used Weldon™s name as a ref-erence on their job applications. Bobbie Brown had inquired
as to the affiliation of Bennett and whether Bennett provided
the same reference on his application. McLoughlin credibly
testified that subsequently Paul interviewed Bennett and
hired him.McLoughlin also credibly testified that on August 4 Bob-bie Brown told him that ‚‚he had experience in dealing with
union people ... and that he knew how to deal with them.™™

Brown also told him:We were going to have some jobsite rules and regula-tions that he would type up and deliver to the jobsite.
They were to include items like no one was to discuss
anything with anyone that came on the jobsite. ‚‚Any-
one™™ being union representatives or agents. That no
one was to leave the jobsite at lunchtime. They were
to stay on the jobsite and eat their lunch. He had indi-
cated that he had dealt with these union people on that
other job and that he would handle the situation. If any-
one approached myself, or my workers they were to be
told to go to West Dixie Enterprise™s office and speak
to them, that they were not to speak to myself or the
employees on the jobsite. I was directly told to fire
anyone that violated the rule of not speaking to anyone
that came on the jobsite and that he would, in the next
day or so, generate this list of jobsite rules that I would
have the employees sign and adhere to.McLoughlin further credibly testified that Paul asked himwhether he thought that Al Bennett was a ‚‚union person.™™
McLoughlin then ‚‚called Mr. Bennett who was working
probably 25Œ30 feet away from us and asked him directlyVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00198Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 199WEST DIXIE ENTERPRISESwas he a union person.™™ Later that day Bennett asked whythey had inquired about his union affiliation. Paul explained
to him ‚‚the union had been coming around and wanted to
get on to the jobsite and that he didn™t want that.™™
McLoughlin also credibly testified that Al Bennett asked
Paul about employment for his son, Colin. Paul asked Al
Bennett whether he was sure he ‚‚wasn™t a union person.™™
Al Bennett assured Paul that neither he nor his son were
union people and Paul then hired Colin. McLoughlin also
credibly testified that a newspaper advertisement which ran
during August was ‚‚pulled™™ from the newspaper by Bobbie
Brown who told McLoughlin that the ‚‚advertisement was an
open door for union people to come into the shop and apply
for employment, so they were going to stop that.™™McLoughlin also credibly testified that his salary was paidby personal checks of Paul and Carole Ann Paolicelli. In ad-
dition, McLoughlin credibly testified that when discussing a
raise with Paul, Paul told him that he was ‚‚tired of going
into his pocket ... to keep the operations of the company

afloat and that I should bear with them and that a pay raise
would be forthcoming.™™ McLoughlin also credibly testified
that Bobbie Brown told him that he would not be issuing a
written set of job rules but that ‚‚I should adhere to what I
had been instructed.™™Douglas Rice was hired by West Dixie on June 10 as aleadman. When he was being interviewed for the job by
Bobbie Brown, Brown introduced Paul as the ‚‚owner™™ of
West Dixie. Rice, who appeared to me to be a credible wit-
ness, testified that foremen meetings were conducted both by
Paul and Bobbie Brown. Rice credibly testified that Bobbie
Brown told him that ‚‚we pulled the ad in the newspaper, the
union is trying to get into West Dixie.™™ He also credibly tes-
tified that at various times his salary was paid by personal
checks of Paul and Carole Paolicelli. The record contains
evidence that sometimes these personal checks were signed
by Carole and sometimes they were signed by Paul.Thomas Camacho, who also appeared to me to be a credi-ble witness, was hired by West Dixie on August 8. He was
a working foreman who worked with his tools approximately
80 to 90 percent of the time. Camacho credibly testified that
Paul introduced himself as the ‚‚owner™™ of West Dixie.
Camacho also credibly testified that Bobbie Brown asked
him if he was a union member and that Camacho replied he
was not.David Svetlick, Roger Whetstone, and John Ranken ap-plied for jobs with West Dixie on August 5. Svetlick
credibly testified that on August 5 he went with Ranken and
Whetstone to West Dixie™s office, obtained applications and
put down on the applications both union employers and
union references. He credibly testified that West Dixie never
contacted him. He returned to West Dixie™s office a week
later and asked the secretary about the status of their applica-
tions and whether West Dixie was still hiring electricians.The secretary responded that, ‚‚yes, they were.™™ He then saw
Paul and told him that they were looking for employment.
Paul replied, ‚‚they weren™t hiring at that time.™™ Svetlick™s
testimony was corroborated by Whetstone and Ranken.
Ranken credibly testified that on August 12 when they re-
appeared at West Dixie™s office, Paul told him, ‚‚he wasn™t
hiring at this time.™™B. Discussion and Conclusions1. Alter egoIn Weldment Corp., 275 NLRB 1432, 1433 (1985), it wasstated:The Board has held that an individual respondent alongwith business entity respondents, will be held person-
ally liable for remedying unfair labor practices, particu-
larly the make-whole remedies because of the individ-
ual™s actual operational control over and individual™s fi-
nancial control and/or ownership interest in the inte-
grated enterprises.The Board has imposed individual liability where the indi-vidual dominated the corporate entity and where the individ-
ual™s affairs and those of the corporation were so inter-
mingled that no distinct corporate boundaries existed.
O™Neill, Ltd., 288 NLRB 1354, 1356 (1988). See also Hon-eycomb Plastics, Corp., 304 NLRB 570, 574 (1991). CaroleAnn Paolicelli has been president and owner of West Dixie
from August 30, 1993. I find that Paul Paolicelli oversaw
day-to-day operations, negotiated bid proposals and contracts
and hired employees. Until recently he held himself out asthe ‚‚owner™™ of West Dixie. Paul used his own personal
credit card to order supplies for West Dixie and Paul had
stated that he was ‚‚tired of going into his pocket to keep
the company afloat.™™ The evidence shows that salaries were
paid using personal checks from Paul and Carole Ann
Paolicelli™s joint checking account and that sometimes the
checks were signed by Carole and sometimes the checks
were signed by Paul. I find that Carole Ann Paolicelli and
Paul Paolicelli are alter egos of Respondent West Dixie and
a single employer with Respondent West Dixie, and are per-
sonally liable for any unfair labor practices which were en-
gaged in, including any backpay due.2. Alleged violations of Section 8(a)(1)McLoughlin admitted that on or around August 5 he inter-rogated Al Bennett about his union affiliation by asking him
directly if he was a union member. McLoughlin further stat-
ed that later that same day Paul questioned Bennett again
about being sure that he was not affiliated with the Union.
This constitutes interrogation in violation of Section 8(a)(1)
of the Act. Rice credibly testified that during July his super-
visor, Billy, told himself and Ray Nelson that ‚‚I™ve made
you, Mike McLoughlin, and Angelo ... out to be union

members.™™ This created an impression among employees
that their union activities were under surveillance by Re-
spondents, in violation of Section 8(a)(1) of the Act.
Camacho credibly testified that in September, Bobbie Brown
asked him if he was a member of the Union. Camacho re-
plied that he was not. I find that Bobbie Brown™s statement
constituted unlawful interrogation, in violation of Section
8(1) of the Act.McLoughlin credibly testified that after Bobby Brown in-structed him concerning the new work rules, he told Wade
Ellis, an apprentice electrician, that he was not to talk to any
‚‚union agents™™ who came onto the jobsite. Similarly, Rice
credibly testified that during the second week of August
Bobby Brown told him that if Jim Weldon, a union orga-
nizer, ‚‚ever came back again, not to talk to him but to runVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00199Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Under New Horizons, interest is computed at the ‚‚short-term™™Federal rate for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. §Sec. 6621.
3If no exceptions are filed as provided by Sec. 102.46 of theBoard™s Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to ahim off the job.™™ I find that by prohibiting its employeesfrom talking to union agents, Respondents violated Section
8(a)(1) of the Act. In addition, Rice credibly testified that
Bobby Brown told him ‚‚he knew how to handle union peo-
ple. He™d just give his foreman or leadmen, the union guy,
and have him give them dirty jobs, or bad jobs, so that they
would quit and leave.™™ Rice was a leadman. As such, he was
not a supervisor. Aquatech, Inc., 297 NLRB 711, 716 (1990).I find that Brown™s statement to Rice constituted a threat to
assign more onerous job duties to employees who were
union supporters, in violation of Section 8(a)(1) of the Act.3. Alleged refusals to hireRespondents placed an advertisement for electricians in thenewspaper on August 5. On that day Ranken, Svetlick, and
Whetstone applied for jobs at West Dixie. They asked the
secretary if the company was hiring electricians and were
told that it was. The three applicants put down their union
affiliation and union apprenticeship, former employers and
union business agents, and references and they were never
called for employment. McLoughlin admitted that on August
5 he received a telephone call from Bobbie Brown indicating
that Respondent ‚‚was under attack by union people, that
three union people had come to the office requesting to fill
out applications for employment.™™ Svetlick and Ranken re-
turned a week later. While the secretary said that the com-
pany was hiring, Paul told them that the company was ‚‚not
hiring.™™ Camacho did not indicate any union affiliation on
his application. He was hired on August 9. In addition, Rob-
ert Brown was hired as an electrician shortly after August 5.
I find that Respondent refused to hire Svetlick, Whetstone,
and Ranken on August 5 because they were union members.
Respondents have not shown that the ‚‚same action would
have taken place even in the absence of the protected con-
duct.™™ Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982).CONCLUSIONSOF
LAW1. Respondent, West Dixie Enterprises, Inc. is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Carole Ann Paolicelli and Paul Paolicelli are alter egosand a single employer of West Dixie Enterprises, Inc.4. By interrogating its employees about their union mem-bership and by creating an impression among its employees
that their union activities were under surveillance, Respond-
ents have engaged in unfair labor practices within the mean-
ing of Section 8(a)(1) of the Act.5. By prohibiting employees from talking to Union agentsand by threatening to assign more onerous job duties to em-
ployees who were union supporters, Respondents have en-
gaged in unfair labor practices, in violation of Section 8(a)(1)
of the Act.6. By refusing to hire John Ranken, David Svetlick, andRoger Whetstone, Respondents have engaged in unfair labor
practices in violation of Section 8(a)(3) and (1) of the Act.7. The aforesaid unfair labor practices, constitute unfairlabor practices affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found that Respondents have engaged in certainunfair labor practices, I find it necessary to order Respond-
ents to cease and desist therefrom and to take certain affirm-
ative action designed to effectuate the policies of the Act.Respondents having unlawfully refused to hire John F.Ranken, David Svetlick, and Roger Whetstone, I find it nec-
essary to order Respondents to offer them immediate em-
ployment to positions for which they had applied, or if those
positions no longer exist, to substantially equivalent posi-
tions, and make them whole for any losses of earnings they
may have suffered. Backpay shall be computed in accordance
with the formula approved in F.W. Woolworth Co.
, 90NLRB 289 (1950), with interest as computed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).2Upon the foregoing findings of fact, conclusions of law,and upon the entire record, pursuant to Section 10(c) of the
Act, I hereby issue the following recommended3ORDERRespondent, West Dixie Enterprises, Inc., its officers,agents, successors and assigns and Respondents, Carole Ann
and Paul Paolicelli, their agents, successors and assigns, shall1. Cease and desist from
(a) Interrogating their employees concerning their unionmembership or creating the impression that their union ac-
tivities are under surveillance.(b) Prohibiting employees from talking to union agents orthreatening to assign more onerous job duties to employees
who are union supporters.(c) Refusing to hire applicants for employment becausethey are union members.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer immediate employment to John Ranken, DavidSvetlick, and Roger Whetstone to positions for which they
applied, or if those positions no longer exist, to substantially
equivalent positions, and make them whole for any losses of
earnings they may have suffered in the manner set forth in
the remedy section of the decision.(b) Preserve and upon request make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(c) Post at their facility in Oakland Park, Florida copiesof the attached notice marked ‚‚Appendix™™4and mail copiesVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00200Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
 201WEST DIXIE ENTERPRISESJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.™™5See Brewery Products, 302 NLRB 98 (1991).of the notice to employees employed by West Dixie Enter-prises, Inc. during 1994.5Copies of the notice, on forms pro-vided by the Regional Director for Region 12, after being
signed by the Respondents™ authorized representative, shall
be posted by the Respondents immediately upon receipt and
maintained for 60 consecutive days in conspicuous places in-
cluding all places where notices to employees are customar-
ily posted. Reasonable steps shall be taken by the Respond-
ents to ensure that the notices are not altered, defaced, or
covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondents have
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
interrogate employees regarding their unionmembership or create the impression that their union activi-
ties are under surveillance.WEWILLNOT
prohibit employees from talking to unionagents or threaten to assign more onerous job duties to em-
ployees who are union supporters.WEWILLNOT
refuse to hire applicants for employment be-cause they are union members.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of rights guaranteed
you by Section 7 of the Act.WEWILL
offer immediate employment to John Ranken,David Svetlick and Roger Whetstone to positions for which
they applied or if those positions no longer exist, to substan-
tially equivalent positions, and make them whole for any
losses of earnings they may have suffered, with interest.CAROLEANNPAOLICELLI, PAULPAOLICELLI,ANDCAROLEANNAND
PAULPAOLICELLIANDWESTDIXIEENTERPRISES, INC., ALTEREGOS, ANDA
SINGLEEMPLOYERVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00201Fmt 0610Sfmt 0610D:\NLRB\325.019APPS10PsN: APPS10
